Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18     PageID.404    Page 1 of 46




                       UNITED STATES DISTRICT COURT
                   IN THE EASTERN DISTRICT OF MICHIGAN

VINCENT ZELLERINO,

      Plaintiff,

v.                                          Case No. 18-cv-12837
                                            Hon. Laurie J. Michelson
EQUIFAX INFORMATION
SERVICES, LLC, EXPERIAN
INFORMATION SOLUTIONS, INC.,
TRANSUNION, LLC, BLUESTEM
BRANDS, INC., JEFFERSON
CAPITAL SYSTEMS, LLC and
CITIBANK, N.A.,

      Defendants.


      CITIBANK, N.A.’S AMENDED ANSWER AND AFFIRMATIVE
     DEFENSES TO PLAINTIFF’S COMPLAINT AND JURY DEMAND

      Defendant Citibank, N.A. (“Citibank”), through its counsel, states as follows

for its amended answer and Affirmative Defenses to Plaintiff’s Complaint and Jury

Demand.

                                  Jurisdiction

      1.     All allegations and claims in this complaint stem from false and
inaccurate credit reporting relating to Mr. Zellerino.

      ANSWER: Citibank admits only that Plaintiff alleges claims regarding

credit reporting, but denies any liability, damages or wrongdoing to the extent


                                        1
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18     PageID.405    Page 2 of 46




alleged in paragraph 1. Except as specifically admitted, Citibank denies the

allegations in paragraph 1.

     2.    Mr. Zellerino brings this lawsuit under the Fair Credit Reporting Act
(“FCRA”), 15 U.S.C. § 1681 et seq.

      ANSWER: Citibank admits only that Plaintiff alleges claims under the

FCRA, but denies any liability, damages or wrongdoing to the extent alleged

in paragraph 2. Except as specifically admitted, Citibank denies the

allegations in paragraph 2.

      3.     The claims presented under the FCRA present a federal question for
purposes of 28 U.S.C. § 1331.

      ANSWER: The allegations in paragraph 3 assert a legal conclusion to

which no response is necessary. To the extent a response is required, Citibank

admits only that it does not dispute the Court’s jurisdiction.

       4.    This Court may exercise supplemental jurisdiction over the related
state law claims arising out of the same nucleus of operative facts which give rise
to the Federal law claims.

      ANSWER: The allegations in paragraph 4 assert a legal conclusion to

which no response is necessary. To the extent a response is required, Citibank

admits only that it does not dispute the Court’s exercise of supplemental

jurisdiction.

                                     Parties

      5.    Vincent Zellerino resides in Brownstown, Michigan.
                                        2
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18         PageID.406   Page 3 of 46




        ANSWER: Citibank lacks knowledge or information sufficient to form

a belief as to the truth of the allegations in paragraph 5 and therefore denies

them.

     6.    Vincent Ze1lerino is a consumer as defined by the FCRA, 15 U.S.C.
§1681a(c).

        ANSWER: The allegations in paragraph 6 assert a legal conclusion to

which no response is necessary. To the extent a response is required, Citibank

lacks knowledge or information sufficient to form a belief as to the truth of

the allegations.

        7.   The Defendants to this action are as follows:

             a.    Equifax Information Services, L. L. C. (“Equifax”), a consumer
                   reporting agency as contemplated by the FCRA, 15 U.S.C. §
                   1681 et seq.

             b.    Experian Information Solutions, Incorporated (“Experian”), a
                   consumer reporting agency as contemplated by the FCRA, 15
                   U.S.C. § 1681 et seq.

             c.    Trans Union, L.L.C. (“Trans Union”), a consumer reporting
                   agency as contemplated by the FCRA, 15 U.S.C. § 168 I et seq.

             d.    Bluestem      Brands,     Inc.   d/b/a     Webbank/Fingerhut
                   (“Webbank/Fingerhut”), a furnisher of information as
                   contemplated by the FCRA, 15 U.S.C. § 1681s-2(a) & (b), that
                   regularly and in the ordinary course of business furnishes
                   information to one or more consumer reporting agencies about
                   consumer transactions or experiences with any consumer.
             e.    Jefferson Capital Systems, LLC (“Jefferson Capital'”), a
                   furnisher of information as contemplated by the FCRA, 15
                                         3
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18        PageID.407    Page 4 of 46




                   U.S.C. § 168ls-2(a) & (b), that regularly and in the ordinary
                   course of business furnishes information to one or more
                   consumer reporting agencies about consumer transactions or
                   experiences with any consumer.

             f.    Citibank, N.A. (“CBNA”), a furnisher of information as
                   contemplated by the FCRA 15 U.S.C. § 1681s-2(a) & (b), that
                   regularly and in the ordinary course of business furnishes
                   information to one or more consumer reporting agencies about
                   consumer transactions or experiences with any consumer.

        ANSWER: Citibank lacks knowledge or information sufficient to form

a belief as to the truth of the allegations in paragraph 7 (a), (b), (c), (d), and (e)

and therefore denies them. With respect to paragraph 7(f), Citibank admits

that it is named as a defendant in the lawsuit and that under certain

circumstances, it furnishes information to the credit reporting agencies.

                           General Factual Allegations

      8.    Mr. Zellerino obtained his consumer disclosure from Defendant
Equifax on February 13, 2017.

        ANSWER: Citibank lacks knowledge or information sufficient to form

a belief as to the truth of the allegations in paragraph 8 and therefore denies

them.

      9.    Mr. Zellerino obtained his consumer disclosure from Defendant
Experian on February 16, 2017.




                                          4
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18     PageID.408   Page 5 of 46




        ANSWER: Citibank lacks knowledge or information sufficient to form

a belief as to the truth of the allegations in paragraph 9 and therefore denies

them.

     10. Mr. Zellerino obtained his consumer disclosure from Defendant Trans
Union on January 22, 2018.

        ANSWER: Citibank lacks knowledge or information sufficient to form

a belief as to the truth of the allegations in paragraph 10 and therefore denies

them.

    11. The reports contained inaccurate information relating             to    a
Webbank/Fingerhut, Jefferson Capital, and CBNA/Best Buy accounts.

        ANSWER: Citibank lacks knowledge or information sufficient to form

a belief as to the truth of the allegations in paragraph 10 and therefore denies

them.

       12. Despite the fact that Mr. Zellerino never opened these accounts or
authorized anyone to open these accounts, Defendant furnishers continued to report
the accounts to the Defendant consumer reporting agencies as they pertained to Mr.
Zellerino.

        ANSWER: To the extent the allegations in paragraph 12 relate to

Citibank, Citibank denies any allegations of violations or wrongdoing related

to credit reporting. To the extent the allegations relate to other defendants,

Citibank lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in and therefore denies them.
                                        5
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18     PageID.409   Page 6 of 46




           Factual Allegations Relative to The Equifax Credit Report

      13. Mr. Zellerino obtained a copy of his Equifax consumer disclosure
which is used by Equifax to generate consumer reports relating to Mr. Zellerino on
February 13, 2017.

        ANSWER: Citibank lacks knowledge or information sufficient to form

a belief as to the truth of the allegations in paragraph 13 and therefore denies

them.

      14. That disclosure of Mr. Zellerino’s file contained inaccurate credit
information relating to accounts from the following entities:

             a.    Bestbuy/CBNA

             b.    Webbank/Fingerhut

             c.    Jefferson Capital Systems

             d.    SYNCB/Walmart

        ANSWER: Citibank denies any allegations of violations or wrongdoing

related to credit reporting. In further response, Citibank lacks knowledge or

information sufficient to form a belief as to the truth of the allegations in

paragraph 14 and therefore denies them.

      15. Mr. Zellerino disputed that inaccurate information with Equifax on
June 5, 2017 and requested that Equifax reinvestigate and correct the information
as envisioned by 15 U.S.C. § 1681i.

        ANSWER: The allegations in paragraph 15 are not directed to Citibank

and therefore, no response is required. To the extent a response is required,
                                        6
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18      PageID.410   Page 7 of 46




Citibank lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 15 and therefore denies them.

     16. Mr. Zellerino’s dispute included sufficient information or
documentation to provide actual notice that the credit information was inaccurate.

        ANSWER: Citibank lacks knowledge or information sufficient to form

a belief as to the truth of the allegations in paragraph 16 and therefore denies

them.

       17. Equifax responded to this dispute from Mr. Zellerino by requesting
verification of the credit information by the entities which had furnished the
information to Equifax.

        ANSWER: Citibank lacks knowledge or information sufficient to form

a belief as to the truth of the allegations in paragraph 17 and therefore denies

them.

      18. Webbank/Fingerhut, Jefferson Capital Systems, and CBNA responded
to Mr. Zellerino’s reinvestigation request by falsely verifying the credit
information.

        ANSWER: Citibank lacks knowledge or information sufficient to form

a belief as to the truth of the allegations in paragraph 18 and therefore denies

them.

        19.   On July 13, 2017, Equifax responded to Mr. Zellerino's dispute by

              a.    deleting the SYNCB/Walmart account; and



                                         7
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18     PageID.411   Page 8 of 46




             b.    verifying the Webbank/Fingerhut, Jefferson Capital, and
                   CBNA/Best Buy accounts as his.

        ANSWER: Citibank lacks knowledge or information sufficient to form

a belief as to the truth of the allegations in paragraph 19 and therefore denies

them.

       20. Equifax maintained the inaccurate credit information in Mr.
Zellerino's consumer file as a result of the verification from the source of the
disputed information and Equifax’s own failure to conduct a proper reinvestigation
of the disputed information.

        ANSWER: Citibank lacks knowledge or information sufficient to form

a belief as to the truth of the allegations in paragraph 20 and therefore denies

them.

       21. On December 5, 2017, Mr. Zellerino sent a second dispute letter to
Equifax disputing the inaccurate information and requested that Equifax
reinvestigate and correct the information.

        ANSWER: Citibank lacks knowledge or information sufficient to form

a belief as to the truth of the allegations in paragraph 21 and therefore denies

them.

       22. Equifax responded to this dispute from Mr. Zellerino by requesting
verification of the credit information by the entities which had furnished the
information to Equifax.




                                        8
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18      PageID.412   Page 9 of 46




        ANSWER: Citibank lacks knowledge or information sufficient to form

a belief as to the truth of the allegations in paragraph 22 and therefore denies

them.

       23. Webbank/Fingerhut responded to Mr. Zellerino’s reinvestigation by
falsely verifying the credit information.

        ANSWER: The allegations in this paragraph are not directed toward

Citibank and therefore, no response is required. To the extent an answer is

necessary, Citibank lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 23 and therefore denies them.

        24.   On January 9, 2018, Equifax responded to Mr. Zellerino’s dispute by

              a.    stating that the Jefferson Capital and CBNA/Best Buy accounts
                    were not currently reporting; and
              b.    verifying the Webbank/Fingerhut account as his.

        ANSWER: The allegations of this paragraph are not directed toward

Citibank and therefore, no response is required. To the extent a response is

required, Citibank lacks knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 24 and therefore denies them.

      25. On March 22, 2018, Mr. Zellerino sent a third dispute letter to
Equifax disputing the inaccurate Webbank/Fingerhut tradeline and requested that
Equifax reinvestigate and correct the information.




                                         9
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18         PageID.413    Page 10 of 46




         ANSWER: Citibank lacks knowledge or information sufficient to form

 a belief as to the truth of the allegations in paragraph 25 and therefore denies

 them.

         26.   Equifax did not respond to Mr. Zellerino’s third dispute letter.

         ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 26 and therefore denies them.

        27. On August 31, 2018, Mr. Zellerino sent a letter to Equifax advising
 that he filed an Identity Theft Report with the FTC and enclosed a copy of the
 report.

         ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 27 and therefore denies them.

         28.   Mr. Zellerino has not received a response to date.

         ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 28 and therefore denies them.


                                           10
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18     PageID.414    Page 11 of 46




            Factual Allegations Relative to The Experian Credit Report

       29. Mr. Zellerino obtained a copy of his Experian consumer disclosure
 which is used by Experian to generate consumer reports relating to Mr. Zellerino
 on February 16, 2017.

         ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 29 and therefore denies them.

       30. That disclosure of Mr. Zellerino’s file contained inaccurate credit
 information relating to accounts from the fo1Jowing entities:

              c.    Bestbuy/CBNA

              d.    Webbank/Fingerhut

              e.    Jefferson Capital Systems

              f.    SYNCB/Walmart

              g.    SYNCB/Paypal

         ANSWER: Citibank lacks knowledge or information sufficient to form

 a belief as to the truth of the allegations in paragraph 30 and therefore denies

 them.

       31. Mr. Zellerino disputed that inaccurate information with Experian on
 June 5, 2017 and requested that Experian reinvestigate and correct the information
 as envisioned by 15 U.S.C. § 1681i.



                                        11
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18       PageID.415   Page 12 of 46




         ANSWER: The allegations in paragraph 31 are not directed to Citibank

 and therefore, no response is required. To the extent a response is required,

 Citibank admits that it received an automated credit dispute verification in

 June 2017 from Experian related to Vincent Zellerino’s account. Except as

 specifically admitted, Citibank lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 31 and therefore

 denies them.

      32. Mr. Zellerino’s dispute included sufficient information or
 documentation to provide actual notice that the credit information was inaccurate.

         ANSWER: Citibank lacks knowledge or information sufficient to form

 a belief as to the truth of the allegations in paragraph 32 and therefore denies

 them.

        33. Experian responded to this dispute from Mr. Zellerino by requesting
 verification of the credit information by the entities which had furnished the
 information to Experian.

         ANSWER: Citibank lacks knowledge or information sufficient to form

 a belief as to the truth of the allegations in paragraph 33 and therefore denies

 them.

       34. Webbank/Fingerhut, Jefferson Capital Systems, and CBNA/Best Buy
 responded to Mr. Zellerino’s reinvestigation request by falsely verifying the credit
 information.



                                         12
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18     PageID.416    Page 13 of 46




         ANSWER: To the extent the allegations of paragraph 34 relate to

 Citibank, Citibank denies the allegations. To the extent the allegations relate

 to other defendants, Citibank lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 34 and therefore

 denies them.

         35.   On July 11, 2017, Experian responded to Mr. Ware’s dispute by

               a.    deleting the SYNCB/Paypal accounts; and

               b.    verifying the Webbank/Fingerhut, Jefferson Capital and
                     CBNA/Best Buy accounts as his.

         ANSWER: Citibank lacks knowledge or information sufficient to form

 a belief as to the truth of the allegations in paragraph 35 and therefore denies

 them.

        36. Experian maintained the inaccurate credit information in Mr.
 Zellerino’s consumer file as a result of the verification from the source of the
 disputed information and Experian’s own failure to conduct a proper
 reinvestigation of the disputed information.

         ANSWER: The allegations in paragraph 36 are not directed to Citibank

 and therefore, no response is required. To the extent a response is required,

 Citibank lacks knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 36 and therefore denies them.




                                         13
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18      PageID.417    Page 14 of 46




       37. On December 5, 2017, Mr. Zellerino sent a second dispute letter to
 Experian disputing the inaccurate information and requested that Experian
 reinvestigate and correct the information.

         ANSWER: Citibank lacks knowledge or information sufficient to form

 a belief as to the truth of the allegations in paragraph 37 and therefore denies

 them.

        38. Experian responded to this dispute from Mr. Zellerino by requesting
 verification of the credit information by the entities which had furnished the
 information to Experian.

         ANSWER: Citibank lacks knowledge or information sufficient to form

 a belief as to the truth of the allegations in paragraph 38 and therefore denies

 them.

        39. Webbank/Fingerhut responded to Mr. Zellerino’s reinvestigation by
 falsely verifying the credit information.

         ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 39 and therefore denies them.

         40.   On January 4, 2018, Experian responded to Mr. Zellerino's dispute by

               a.    deleting the Jefferson Capital and CBNA/Best Buy accounts;
                     and
               b.    verifying the Webbank/Fingerhut account as his.



                                         14
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18       PageID.418    Page 15 of 46




       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 40 and therefore denies them.

       41. On March 22, 2018, Mr. Zellerino sent a third dispute letter to
 Experian disputing the inaccurate Webbank/Fingerhut tradeline and requested that
 Experian reinvestigate and correct the information.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 41 and therefore denies them.

       42.   Experian did not respond to Mr. Zellerino’s third dispute letter.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 42 and therefore denies them.

        43. On August 31, 2018, Mr. Zellerino sent a letter to Experian advising
 that he filed an Identity Theft Report with the FTC and enclosed a copy of the
 report.
        ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is



                                         15
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18      PageID.419   Page 16 of 46




 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 43 and therefore denies them.

       44.   Mr. Zellerino has not received a response to date.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 44 and therefore denies them.

        Factual Allegations Relative to The Trans Union Credit Report

        45. Mr. Zellerino obtained a copy of his Trans Union consumer disclosure
 which is used by Trans Union to generate consumer reports relating to Mr.
 Zellerino on January 22, 2018.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 45 and therefore denies them.

       46. That disclosure of Mr. Zellerino’s file contained inaccurate credit
 information relating to accounts from Webbank/Fingerhut.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 46 and therefore denies them.
                                        16
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18     PageID.420    Page 17 of 46




       47. Mr. Zellerino disputed that inaccurate information with Trans Union
 on March 22, 2018 and requested that Trans Union reinvestigate and correct the
 information as envisioned by 15 U.S.C. § 1681i.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 47 and therefore denies them.

      48. Mr. Zellerino’s dispute included sufficient information or
 documentation to provide actual notice that the credit information was inaccurate.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 48 and therefore denies them.

       49. Trans Union responded to this dispute from Mr. Zellerino by
 requesting verification of the credit information by Webbank/Fingerhut who had
 furnished the information to Trans Union.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 49 and therefore denies them.

       50. Webbank/Fingerhut responded to Mr. Zellerino’s reinvestigation
 request by falsely verifying the credit information.


                                        17
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18      PageID.421   Page 18 of 46




       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 50 and therefore denies them.

       51. On April 15, 2018, Trans Union responded to Mr. Zellerino’s dispute
 by verifying the Webbank/Fingerhut account as his.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 51 and therefore denies them.

        52. Trans Union maintained the inaccurate credit information in Mr.
 Zellerino’s consumer file as a result of the verification from the source of the
 disputed information and Trans Union’s own failure to conduct a proper
 reinvestigation of the disputed information.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 52 and therefore denies them.

        53. On August 31, 2018, Mr. Zellerino sent a letter to Trans Union
 advising that he filed an Identity Theft Report with the FTC and enclosed a copy of
 the report.




                                         18
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18      PageID.422   Page 19 of 46




       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 53 and therefore denies them.

       54.   Mr. Zellerino has not received a response to date.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 54 and therefore denies them.

               Factual Allegations Relative to Webbank/Fingerhut

       55.   Mr. Zellerino incorporates the preceding allegations by reference.

       ANSWER: Citibank, N.A. hereby incorporates by reference its answers

 to the foregoing paragraphs, as if set forth fully herein.

        56. Mr. Zellerino disputed the inaccurate Webbank/Fingerhut account
 with the Defendant credit reporting agencies.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 56 and therefore denies them.



                                         19
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18    PageID.423   Page 20 of 46




     57. Mr. Zellerino provided a copy of those disputes directly to
 Webbank/Fingerhut.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 57 and therefore denies them.

       58. The Defendant credit reporting agencies forwarded Mr. Zellerino's
 disputes to Webbank/Fingerhut.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 58 and therefore denies them.

       59.   Webbank/Fingerhut received Mr. Zellerino’s disputes.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 59 and therefore denies them.

       60. Webbank/Fingerhut verified the inaccurate credit information back to
 the Defendant credit reporting agencies.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is
                                       20
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18          PageID.424   Page 21 of 46




 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 60 and therefore denies them.

       61. In a letter dated December 14, 2017, Webbank/Fingerhut stated that
 the account was being handled by Jefferson Capital Systems.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 61 and therefore denies them.

       62.   In this letter it also enclosed a list of charges.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 62 and therefore denies them.

       63. In a letter dated March 22, 2018, Mr. Zellerino disputed the charges
 and requested a complete list of charges identifying the items purchased, where
 they were purchased, the address where any items were shipped, and the address or
 e-mail address where any statement balances were sent.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 63 and therefore denies them.


                                           21
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18       PageID.425   Page 22 of 46




       64. In a letter dated May 10, 2018, Webbank/Fingerhut provided a
 statement of account activity, data associated with the application and terms and
 conditions.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 64 and therefore denies them.

       65. Webbank/Fingerhut did not provide Mr. Zellerino with a copy of the
 application for credit and business transaction records associated with the account.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 65 and therefore denies them.

       66. In this letter, Webbank/Fingerhut advised that its fraud department
 had not determined that the application is fraudulent and that a police report would
 only be considered by the department to continue its investigation if it contained
 new information.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 66 and therefore denies them.




                                         22
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18       PageID.426   Page 23 of 46




        67. In a letter dated August 7, 2018, Mr. Zellerino again disputed the
 charges and stated that the address, phone number and e-mail addresses associated
 with the account were not his and have never been his.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 67 and therefore denies them.

        68. Mr. Zellerino also enclosed a copy of the Identity Theft Report he
 filed with the FTC.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 68 and therefore denies them.

       69.    Mr. Zellerino has not received a response from Webbank/Fingerhut.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 69 and therefore denies them.

             Factual Allegations Relevant to Jefferson Capital Systems

       70.    Mr. Zellerino incorporates the preceding allegations by reference.



                                         23
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18      PageID.427   Page 24 of 46




       ANSWER: Citibank, N.A. hereby incorporates by reference its answers

 to the foregoing paragraphs, as if set forth fully herein.

     71. Sometime around 2017 Jefferson Capital was engaged to collect on a
 Webbank/Fingerhut account allegedly owed by Mr. Zellerino.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 71 and therefore denies them.

      72. Mr. Zellerino disputed the inaccurate Jefferson Capital account with
 Defendants Equifax and Experian.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 72 and therefore denies them.

       73.   Mr. Zellerino provided a copy of those disputes directly to Jefferson
 Capital.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 73 and therefore denies them.



                                         24
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18      PageID.428   Page 25 of 46




       74.   Equifax and Experian forwarded Mr. Zellerino’s disputes to Jefferson
 Capital.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 74 and therefore denies them.

       75.   Jefferson Capital received Mr. Zellerino's disputes.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 75 and therefore denies them.

       76. Jefferson Capital verified the inaccurate credit information back to
 Equifax and Experian.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 76 and therefore denies them.

       77. On July 7, 2017, Jefferson Capital responded to Mr. Zellerino's
 dispute, requesting that he complete an identity theft affidavit.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is
                                         25
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18     PageID.429   Page 26 of 46




 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 77 and therefore denies them.

        78. In response, Mr. Zellerino sent a letter dated August 4, 2017
 requesting a list of charges owed so that he could determine whether he was an
 identity theft victim.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 78 and therefore denies them.

       79. On July 8, 2017 Jefferson Capital sent a letter to Mr. Zellerino in an
 attempt to collect on an alleged debt that Webbank/Fingerhut originally owned and
 then sold to Jefferson Capital, in the amount of $721.22.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 79 and therefore denies them.

       80. In response, Mr. Zellerino disputed the debt and requested verification
 and validation of the debt on August 4, 2017.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 80 and therefore denies them.
                                        26
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18      PageID.430   Page 27 of 46




       81.   Mr. Zellerino did not receive any responses from Jefferson Capital.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 81 and therefore denies them.

     82. On August 7, 2018, Mr. Zellerino sent a copy of the letter he sent to
 Webbank/Fingerhut enclosing the Identity Theft Report filed with the FTC.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 82 and therefore denies them.

                Factual Allegations Relevant to CBNA/Best Buy

       83.   Mr. Zellerino incorporates the preceding allegations by reference.

       ANSWER: Citibank, N.A. hereby incorporates by reference its answers

 to the foregoing paragraphs, as if set forth fully herein.

      84. Mr. Zellerino disputed the inaccurate CBNA/Best Buy account with
 Defendants Equifax and Experian.

       ANSWER: The allegations in paragraph 84 are directed to Equifax and

 Experian and not to Citibank and, therefore, no response is required. To the

 extent a response is required, Citibank lacks knowledge or information


                                         27
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18   PageID.431   Page 28 of 46




 sufficient to form a belief as to the truth of the allegations in paragraph 84

 and therefore denies them.

     85. Mr. Zellerino provided a copy of those disputes directly to
 CBNA/Best Buy.

       ANSWER: The allegations in paragraph 85 are too vague and

 ambiguous to require a response, particularly as to the phrase “those

 disputes.” To the extent a response is required, Citibank lacks knowledge or

 information sufficient to form a belief as to the truth of the allegations in

 paragraph 85 and therefore denies them.

     86. Equifax and Experian forwarded Mr. Zellerino’s disputes to
 CBNA/Best Buy.

       ANSWER: The allegations in paragraph 86 are too vague and

 ambiguous to require a response, particularly as to the phrase “Mr.

 Zellerino’s disputes.” To the extent a response is required, Citibank admits

 only that it received notices of dispute related to Plaintiff from Equifax and

 Experian in June 2017 and July 2017. Except to the extent admitted, Citibank

 lacks knowledge or information sufficient to form a belief as to the truth of

 the allegations in paragraph 86 and therefore denies them.

       87.   CBNA/Best Buy received Mr. Zellerino’s disputes.




                                      28
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18     PageID.432    Page 29 of 46




         ANSWER: The allegations in paragraph 87 are too vague and

 ambiguous to require a response, particularly as to the phrase “Mr.

 Zellerino’s disputes.” To the extent a response is required, Citibank admits

 only that it received notices of dispute related to Plaintiff from Equifax and

 Experian in June 2017 and July 2017. Except to the extent admitted, Citibank

 lacks knowledge or information sufficient to form a belief as to the truth of

 the allegations in paragraph 87 and therefore denies them.

       88. CBNA/Best Buy verified the inaccurate credit information back to the
 Equifax and Experian.

         ANSWER: Citibank lacks knowledge or information sufficient to form

 a belief as to the truth of the allegations in paragraph 88 and therefore denies

 them.

        89. In a letter dated December 18, 2017, CBNA stated that it received Mr.
 Zellerino’s dispute and that it has verified that the information on his consumer
 reports was correct.

         ANSWER: Citibank admits that a letter dated December 18, 2017 was

 sent to Plaintiff and further states that the text of the letter was made in error

 as Citibank intended to inform Plaintiff that Citibank requested that the

 credit bureaus delete the account at issue.         Citibank otherwise denies

 Claimant’s allegations.



                                        29
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18       PageID.433   Page 30 of 46




       90. In a letter dated February 20, 2018, Mr. Zellerino asked CBNA to
 provide a copy of its records which led it conclude that the Best Buy account
 belonged to him.

       ANSWER: Citibank admits that its records reflect receiving

 correspondence directly from Mr. Zellerino in February 2018, the content of

 which speaks for itself, but otherwise lacks knowledge or information

 sufficient to form a belief as to the truth of the allegations in paragraph 90

 and therefore denies them.

       91.    Mr. Zellerino did not receive a response from CBNA.

       ANSWER: Citibank can neither admit nor deny what Mr. Zellerino

 received and therefore denies the allegations in paragraph 91.

                    COUNT I - FCRA, 15 U.S.C. § 1681 et seq.
                     (Equifax, Experian, and Trans Union)

       92.    Mr. Zellerino incorporates the preceding allegations by reference.

       ANSWER: Citibank, N.A. hereby incorporates by reference its answers

 to the foregoing paragraphs, as if set forth fully herein.

        93.   Defendants prepared one or more consumer reports relating to Mr.
 Zellerino.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is




                                         30
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18    PageID.434      Page 31 of 46




 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 93 and therefore denies them.

       94.   Those consumer reports contained inaccurate information.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 94 and therefore denies them.

        95. Defendants failed to follow reasonable procedures to assure maximum
 possible accuracy of the information concerning Mr. Zellerino contained within
 those reports.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 95 and therefore denies them.

       96.   Defendants violated the FCRA, 15 U.S.C. § 1681e(b).

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 96 and therefore denies them.

      97. Defendants’ violation of the FCRA were negligent and caused harm to
 Mr. Zellerino in violation of 15 U.S.C. §§ 1681e(b) and 1681o; alternatively
                                       31
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18    PageID.435    Page 32 of 46




 Defendants' violation of the FCRA were wil1ful in violation of 15 U.S.C. §§
 168le(b) and 1681n.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 97 and therefore denies them.

       98. Mr. Zellerino requested reinvestigation of           inaccurate   credit
 information maintained by Defendants within his credit file.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 98 and therefore denies them.

        99. Defendants failed to conduct a proper investigation into Mr.
 Zellerino’s credit reporting dispute as required by 15 U.S.C. § 168li.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 9 and therefore denies them.

       100. Defendants negligently violated the FCRA, 15 U.S.C. §§ 168li and
 16810; alternatively, Defendants have willfully violated the FCRA, 15 U.S.C. §§
 1681i and 1681n.



                                       32
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18      PageID.436   Page 33 of 46




       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 100 and therefore denies them.

     101. Mr. Zellerino has suffered damages as a result of this violation of the
 FCRA.

       ANSWER: The allegations of this paragraph are not directed toward

 Citibank and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations in paragraph 101 and therefore denies them.

  COUNT II - FCRA, 15 U.S.C. § 1681 et seq. (Webbank/Fingerhut, Jefferson
                     Capital, and CBNA/Best Buy)

       102. Mr. Zellerino incorporates the preceding allegations by reference.

       ANSWER: Citibank, N.A. hereby incorporates by reference its answers

 to the foregoing paragraphs, as if set forth fully herein.

       l03. The following furnishers, hereby referred to collectively as “The
 Furnishers” are furnishers of information as contemplated by the FCRA, 15 U.S.C.
 § 1681 et. seq. that regularly and in the ordinary course of business furnish
 information to one or more consumer reporting agencies about consumer
 transactions or experiences with any consumer:
              a.    Webbank/Fingerhut

             b.     Jefferson Capital

             c.     CBNA/Best Buy
                                         33
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18   PageID.437   Page 34 of 46




       ANSWER: The allegations in paragraph 103 contain legal conclusions

 to which no response is necessary. To the extent a response is required as to

 the allegations related to Citibank, Citibank admits that at times it furnishes

 information to the credit reporting agencies. Except as specifically admitted,

 Citibank lacks knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 103 and therefore denies them.

      104. Defendants Equifax, Experian and Trans Union forwarded notices of
 Mr. Zellerino’s disputes to The Furnishers after Mr. Zellerin’s June 5, 2017,
 December 5, 2017, and March 22, 2018 dispute letters to Equifax and Experian,
 and Mr. Zellerino’s March 22, 2018 dispute to Trans Union.

       ANSWER: Citibank lacks knowledge or information sufficient to form

 a belief as to the truth of the allegations in paragraph 104 and therefore

 denies them.

       105. The Furnishers received those notices.

       ANSWER: Citibank lacks knowledge or information sufficient to form

 a belief as to the truth of the allegations in paragraph 105 and therefore

 denies them.

        106. The Furnishers falsely verified the information in relation to Mr.
 Zellerino.

       ANSWER: To the extent the allegations in paragraph 106 concern

 Citibank, denied. To the extent the allegations concern other defendants,


                                       34
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18      PageID.438   Page 35 of 46




 Citibank lacks knowledge or information sufficient to form a belief as to the

 truth of the allegations and therefore denies them.

       107. The Furnishers furnished erroneous information about Mr. Zellerino
 and failed to conduct a reasonable investigation in relation to Mr. Zellerino.

       ANSWER: To the extent the allegations in paragraph 107 concern

 Citibank, denied. To the extent the allegations concern other defendants,

 Citibank lacks knowledge or information sufficient to form a belief as to the

 truth of the allegations and therefore denies them.

       108. The Furnishers negligently violated the FCRA, 15 U.S.C. §§ 1681s-2
 and 16810; alternatively, The Furnishers willfully violated the FCRA, 15 U.S.C.
 §§ 168s-2 and 1681n.

       ANSWER: To the extent the allegations in paragraph 108 concern

 Citibank, denied. To the extent the allegations concern other defendants,

 Citibank lacks knowledge or information sufficient to form a belief as to the

 truth of the allegations and therefore denies them.

    COUNT III - Special Claim for Injunctive Relief Under FCRA (Equifax,
                        Experian, and Trans Union)

       109. Mr. Zellerino incorporates the preceding allegations by reference.

       ANSWER: Citibank, N.A. hereby incorporates by reference its answers

 to the foregoing paragraphs, as if set forth fully herein.

       110. Absent the clearest command to the contrary from Congress, federal
 courts retain their equitable power to issue injunctions in suits over which they
                                         35
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18       PageID.439   Page 36 of 46




 have jurisdiction. Califano v. Yamasaki, 442 U.S. 682, 705, 99 S.Ct. 2545, 61
 L.Ed.2d 176 (1979).

       ANSWER: The allegations in paragraph 110 contain a legal conclusion

 to which no response is required.        To the extent a response is required,

 Citibank lacks knowledge or information sufficient to form a belief as to the

 truth of the allegations and therefore denies them.

      111. This Court has the authority to enjoin further violations of the FCRA
 by Defendants relative to Mr. Zellerino.

       ANSWER: The allegations in paragraph 111 contain a legal conclusion

 to which no response is required.        To the extent a response is required,

 Citibank denies the allegations.

       112. Mr. Zellerino requests that this Court declare his rights relative to the
 accuracy of the disputed credit information.
       ANSWER: Citibank denies the relief requested in paragraph 112.

        113. Mr. Ze1lerino requests that this Court issue its injunction barring
 further publication of the disputed credit information.

       ANSWER: Citibank denies the relief requested in paragraph 113.

    COUNT IV - Michigan Occupational Code (“MOC”) (Jefferson Capital)

       114. Mr. Zel1erino incorporates the preceding allegations by reference.

       ANSWER: Citibank, N.A. hereby incorporates by reference its answers

 to the foregoing paragraphs, as if set forth fully herein.



                                         36
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18     PageID.440   Page 37 of 46




 115. Jefferson Capital is a “collection agency” as that term is defined in the
 Michigan Occupational Code ("MOC"), M.C.L. § 339.90l(b).

        ANSWER: The allegations in paragraph 115 contain a legal conclusion

 to which no response is required.      To the extent a response is required,

 Citibank lacks knowledge or information sufficient to form a belief as to the

 truth of the allegations and therefore denies them.

       116. Mr. Zel1erino is a debtor as that term is defined in M.C.L. §
 339.901(f).

        ANSWER: The allegations in paragraph 116 contain a legal conclusion

 to which no response is required.      To the extent a response is required,

 Citibank lacks knowledge or information sufficient to form a belief as to the

 truth of the allegations and therefore denies them.

       117. Jefferson Capital’s actions to collect from Mr. Zellerino violated the
 MOC, including, but not limited to, the following: M.C.L. §§ 339.915 and
 339.918.

        ANSWER: The allegations in paragraph 117 contain a legal conclusion

 and relate to another defendant, and therefore, no response is required. To

 the extent a response is required, Citibank lacks knowledge or information

 sufficient to form a belief as to the truth of the allegations and therefore

 denies them.

        118. Mr. Zellerino suffered damages as a result of these violations of the
 MOC.
                                        37
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18      PageID.441   Page 38 of 46




       ANSWER: The allegations in paragraph 118 relate to another

 defendant, and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations and therefore denies them.

       119. These violations were willful.

       ANSWER: The allegations in paragraph 118t relate to another

 defendant, and therefore, no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations and therefore denies them.

   COUNT V - Michigan Regulation of Collection Practices Act (“MRCPA”)
                        (Webbank/Fingerhut)


       120. Mr. Zellerino incorporates the preceding allegations by reference.

       ANSWER: Citibank, N.A. hereby incorporates by reference its answers

 to the foregoing paragraphs, as if set forth fully herein.

       121. Webbank/Fingerhut is a “regulated person” as defined by M.C.L. §
 445.251(g).

       ANSWER: The allegations in paragraph 121 contain a legal conclusion

 and relate to another defendant, and therefore, no response is required. To

 the extent a response is required, Citibank lacks knowledge or information


                                         38
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18    PageID.442   Page 39 of 46




 sufficient to form a belief as to the truth of the allegations and therefore

 denies them.

       122. Mr. Zellerino is a “consumer” or “debtor” as defined by M.C.L.
 §445.251(d).

       ANSWER: The allegations in paragraph 122 contain a legal conclusion

 to which no response is required.      To the extent a response is required,

 Citibank lacks knowledge or information sufficient to form a belief as to the

 truth of the allegations and therefore denies them.

       123. Webbank/Fingerhut’s actions in attempting to collect the alleged debt
 owed by Mr. Zellerino through the credit reporting system violated the MRCPA,
 including but not limited to, M.C.L. § 445.252(e).

       ANSWER: The allegations in paragraph 123 contain a legal conclusion

 and relate to another defendant, and therefore, no response is required. To

 the extent a response is required, Citibank lacks knowledge or information

 sufficient to form a belief as to the truth of the allegations and therefore

 denies them.

        124. Mr. Zellerino has suffered damages as a result of these willful
 violations of the MRCPA.

       ANSWER: The allegations in paragraph 124 relate to another

 defendant to which no response is required. To the extent a response is




                                       39
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18      PageID.443   Page 40 of 46




 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations and therefore denies them.

       125. Webbank/Fingerhut’s violations of the MRCPA were willful.

       ANSWER: The allegations in paragraph 125 relate to another

 defendant to which no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations and therefore denies them.

 COUNT VI - Special Claim for Injunctive Relief Under Michigan Regulation
     of Collection Practices Act (“MRCPA”) (Webbank/Fingerhut)

       126. Mr. Zellerino incorporates the preceding allegations by reference.

       ANSWER: Citibank, N.A. hereby incorporates by reference its answers

 to the foregoing paragraphs, as if set forth fully herein.

        127. Webbank/Fingerhut has continued in its efforts to collect from Mr.
 Zellerino via the credit reporting system.

       ANSWER: The allegations in paragraph 127 relate to another

 defendant to which no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations and therefore denies them.

       128. Mr. Zellerino does not owe the money that Webbank/Fingerhut claims
 is owed.



                                         40
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18      PageID.444   Page 41 of 46




       ANSWER: The allegations in paragraph 128 relate to another

 defendant to which no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations and therefore denies them.

        129. It appears that Webbank/Fingerhut is unwilling to cease its derogatory
 credit reporting without a court order commanding it to do so.

       ANSWER: The allegations in paragraph 129 relate to another

 defendant to which no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations and therefore denies them.

        130. Webbank/Fingerht’s efforts to collect the amounts which are not
 justly due are in willful violation of Mr. Zellerino’s right to be free from
 unwarranted collection efforts and interference with his personal credit affairs.

       ANSWER: The allegations in paragraph 130 relate to another

 defendant to which no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations and therefore denies them.

        131. Mr. Ze1lerino will continue to suffer harm to his credit reputation and
 ability to obtain credit as needed if the derogatory and false information from
 Webbank/Fingerhut’s claimed debt continues to appear on his consumer report.

       ANSWER: The allegations in paragraph 131 relate to another

 defendant to which no response is required. To the extent a response is
                                         41
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18       PageID.445   Page 42 of 46




 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations and therefore denies them.

        132. Mr. Zellerino will suffer irreparable annoyance, harassment, and harm
 to his reputation if the derogatory and false information continues to be published.

       ANSWER: The allegations in paragraph 132 relate to another

 defendant to which no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations and therefore denies them.

        133. The MRCPA specifically prohibits an entity from making an
 inaccurate, misleading, untrue, or deceptive statement or claim in a communication
 to collect a debt or concealing or not revealing the purpose of a communication
 when it is made in connection with collecting a debt in violation of M.C.L. §
 445.252(e).

       ANSWER: The allegations in paragraph 133 contain a legal conclusion

 and relate to another defendant and therefore, no response is required. To

 the extent a response is required, Citibank lacks knowledge or information

 sufficient to form a belief as to the truth of the allegations and therefore

 denies them.

         134. The MRCPA specifically provides for declaratory and injunctive
 relief to a consumer.

       ANSWER: The allegations in paragraph 134 contain a legal conclusion

 and relate to another defendant and therefore, no response is required. To


                                         42
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18        PageID.446   Page 43 of 46




 the extent a response is required, Citibank lacks knowledge or information

 sufficient to form a belief as to the truth of the allegations and therefore

 denies them.

        135. Mr. Zellerino requests that this Court issue its order declaring the
 relative rights of Mr. Zellerino and Webbank/Fingerhut with respect to the
 disputed account which continues to appear on Mr. Zellerino's consumer report.

       ANSWER: The allegations in paragraph 135 relate to another

 defendant to which no response is required. To the extent a response is

 required, Citibank lacks knowledge or information sufficient to form a belief

 as to the truth of the allegations and therefore denies them.

                                     Jury Demand

       136. Mr. Zellerino demands trial by jury.

       ANSWER: Citibank admits that Plaintiff seeks a jury but denies that

 Plaintiff is entitled to the relief sought.

                                  Request For Relief

         137. ACCORDINGLY, Mr. Zellerino requests that the Court grant any or
 all of the following relief:
               A.     Actual damages for items including emotional distress, mental
                      anguish, frustration, humiliation, and embarrassment.
              B.     Statutory damages in an amount to be determined at trial.
              C.     Punitive damages in an amount to be determined at trial.
              D.     Costs and attorney fees provided by statute.
              E.     Declaratory and injunctive relief as appropriate.
                                           43
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18           PageID.447   Page 44 of 46




               F.     Any other relief the Court deems just.

        ANSWER: Citibank denies that Plaintiff is entitled to any relief

 requested.

                                 AFFIRMATIVE DEFENSES

        Citibank, N.A. asserts the following Affirmative Defenses to Plaintiff’s

 Complaint and Jury Demand.

        1.     Plaintiff’s Complaint fails to state a claim upon which relief may be

 granted.

        2.     Plaintiff’s claims may be barred, in whole or in part, because Plaintiff

 suffered no actual injury and therefore has no standing to bring a statutory claim.

        3.     Citibank complied with the FCRA in its handling of Plaintiff’s

 account and is entitled to each and every defense stated in the FCRA and any and

 all limitations of liability.

        4.     Citibank at all times acted reasonably took reasonable measures to

 ensure that the information furnished to the credit reporting agencies was accurate.

        5.     Each and every act of Citibank complained of in the Complaint was

 justified, proper, legal, fair, and not done in degradation of Plaintiff’s rights or

 legal interests.




                                           44
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18         PageID.448    Page 45 of 46




       6.     Any loss, injury, damage or detriment Plaintiff may have suffered was

 directly and proximately caused and contributed to by Plaintiff’s own conduct,

 acts, omissions, activities, carelessness, recklessness, negligence, and/or intentional

 misconduct and not by Citibank.

       7.     Plaintiff has failed, refused, and/or neglected to take reasonable steps

 to mitigate Plaintiff’s alleged damages, if any, thus barring or diminishing any

 recovery by Plaintiff.

       Citibank reserves the right to seek to assert additional defenses in the event

 discovery indicates that they may be appropriate.

       WHEREFORE, Citibank, N.A. respectfully requests that this Court dismiss

 all of Plaintiff’s claims with prejudice, and requests Citibank, N.A. be awarded its

 costs and any further relief this Court deems just and proper.


                                         Respectfully submitted,

                                         By: /s/ Amy Sabbota Gottlieb
                                         Amy Sabbota Gottlieb (P67020)
                                         Dickinson Wright PLLC
                                         Attorneys for Defendant Citibank, N.A.
                                         2600 West Big Beaver Road, Suite 300
                                         Troy, MI 48084
                                         (248) 433-7200
                                         agottlieb@dickinsonwright.com
 Dated: December 11, 2018



                                           45
Case 2:18-cv-12837-LJM-EAS ECF No. 51 filed 12/11/18       PageID.449   Page 46 of 46




                             CERTIFICATE OF SERVICE
        I hereby certify that on December 11, 2018 the foregoing paper was

 electronically filed with the clerk of the court using the court’s electronic filing

 system, which will send notification of such filing via email to all counsel of

 record.

                                       By: /s/ Amy Sabbota Gottlieb
                                       Amy Sabbota Gottlieb

 BLOOMFIELD 58350-205 2253189v1




                                         46
